LEVAL, Circuit Judge,
dissenting in part:
I respectfully dissent from the portion of the judgment affirming the expansion of the “floating buffer zone.”
In Schenck v. Pro-Choice Network of Western New York, 519 U.S. 357, 117 S.Ct. 855, 137 L.Ed.2d 1 (1997), the Supreme Court struck down a floating buffer zone that prohibited abortion protestors from-coming within 15 feet of persons entering or leaving medical clinics. See id. at 866-67. The Court found that the floating buffer zones “burden more speech than is necessary to serve the relevant governmental interests.” Id. at 867. Among the problems of the Schenck injunction were the following:
• On a public sidewalk, a “prototypical example of a traditional public forum,” the 15-foot width of the buffer zone made it impossible for a protestor to talk to a clinic client or escort from a “normal conversational distance.” Id.
• Indeed, because the protestor was required to maintain a 15-foot separation from escorts as well as clients, escorts could position themselves so as to push the protestor nearly 30 feet from clients.
• The 15-foot buffer also prevented the protestor from offering leaflets to persons entering or leaving the clinic. The Court stated that leafleting on a public street is a “classic form[] of speech that lie[s] at the heart of the First Amendment.” Id.
• Given that the sidewalk was 17-feet wide, if the person entering or leaving the clinic walked near the middle of the sidewalk, the protestor, required to remain 15 feet away, would not be able to walk alongside the person without being “pushed into the street.” Id.
• Because there could be several buffer zones on the sidewalk at the same time moving independently of each other (one buffer for each person entering or leaving the clinic), a protestor concentrating on communicating with one person would be at substantial risk of violating another person’s buffer zone. For example, if a protestor were talking with a client who was *290walking toward the clinic while an escort emerged from the clinic and walked from the clinic toward the protestor, the protestor who continued talking to the client might soon find himself in violation of the buffer surrounding the escort. Similarly, because a protestor might be forced by the narrowness of the sidewalk to walk backwards toward the clinic ahead of the client, the protestor might back into the buffer of another unseen client emerging from the clinic. As a result of the difficulties created by multiple buffers, the Supreme Court observed, “it would be quite difficult for a protestor who wishe[d] to engage in peaceful expressive activities to know how to remain in compliance with the injunction.” Id.
• Because the floating buffer zones constantly move and the distance defining the buffer needs to be estimated, the zones were likely “quite difficult for a District Court to enforce.” Id. at 867 n. 9.
The Court concluded that there were other ways to protect the interests of the users of the clinic that would avoid the problems and excesses of the floating buffer zone. See id. at 867-68.
Many of the problems of the Schenck injunction are also present under this injunction, although in lesser degree.
• The sidewalk in front of the clinic is 13/6 feet wide. Scott must maintain a distance of 8 feet from the clients and escorts. He is forbidden to enter the street. If the client walks down the middle of the sidewalk, Scott cannot walk alongside her on the sidewalk, and if he enters the street, he violates the injunction. Scott must therefore either address the client from 8 feet behind her, a particularly unsatisfactory form of communication, or must place himself ahead of her, walking backwards to face the client as she advances.
• Because there may be several simultaneous buffer zones moving independently of each as different individuals approach and leave the clinic, Scott risks to violate the injunction while attempting to engage in protected communication. If he is walking and talking with one patient while another patient approaches from the opposite direction, Scott must either retreat or violate the injunction. In fact, if Scott is on the sidewalk between two protected persons who are approaching one another, there is no way he can avoid violation except by crossing to the opposite side of the street. As a result, Scott may well have serious difficulty “engaging] in peaceful expressive activities [and] remain[ing] in compliance with the injunction.” Id. at 867.1
*291• Because Scott must maintain an 8-foot distance from escorts as well as the clients, an escort can place herself between him and the client, effectively pushing him to a distance considerably greater than 8 feet from the client.
• The width of the separation between Scott and the client, especially as it can be increased by escorts placing themselves between the two, can prevent Scott from handing the client leaflets and from speaking to her in a normal conversational tone.2
• Because the question whether Scott has violated a moving buffer zone depends on observers’ ability to estimate distances, it is difficult for everyone, including Scott and the district court, to know whether he has violated the injunction.
If these problems can be eliminated or diminished by altering the terms of the injunction in a manner that does not sacrifice the interests to be protected by the injunction, then the injunction, as fashioned, burdens Scott’s speech “more than is necessary to serve the relevant governmental interests.” Id. at 867. I believe there are other approaches that would suitably protect the interests of the clients and escorts while relieving Scott of the some of the problematic burdens.
The street in front of the clinic is lined by sidewalks 13$ feet wide. The court could divide those sidewalks into two strips; Scott could be required to remain within a strip 5 feet wide (or whatever width was deemed appropriate by the district court) running from the clinic entrance to the corner along the inner or outer edge of the sidewalk. The clients and escorts could use the other 8$-foot strip, which Scott would not be permitted to enter, except to cross it. (The order might, furthermore, forbid Scott from crossing the strip unless he is at a designated crossing and/or at least twenty feet from a person entering or leaving the clinic.) The demarcation line between the strips could be marked on the sidewalk in paint or tape.3
I believe use of such a design would substantially diminish the problems outlined above. Scott would be able, while engaging in advocacy, to walk alongside the client at a reasonable proximity, but not so close as to allow him to obstruct or to intimidate patients or escorts. Clients could maintain a reasonable distance between themselves and Scott merely by *292staying in the remote portion of their strip. Scott would not be forced to walk into the street, or to follow behind or walk backwards ahead of the client. He would not be at risk of violating the injunction while attempting to engage in protected communication. Thus, if Scott were walking and talking with one client while another protected person walked past going in the other direction, Scott would be free to continue addressing the client at the same distance. Escorts would not be able to force Scott to increase the distance between himself and the clients by placing themselves between the two. Markings on the sidewalk could make clear to all concerned, including the district judge, whether Scott was in compliance or violation.4
Because I believe an injunction could adequately protect the interests of the clients and personnel of the clinic without imposing on Scott the burdens and uncertainties that result from moving buffer zones on the sidewalk fronting the clinic, I conclude the injunction as drafted needlessly burdens his speech. I would set aside the injunction in the light of the Supreme Court’s Schenck opinion and direct the district court to consider whether it is practicable to revise the injunction using fixed lanes as suggested above. I therefore respectfully dissent.

. The fact that the buffer zones only become operative after a client has told Scott to "cease and desist" does little to alleviate the concerns above. The videotape evidence suggests that the great majority of clients and escorts promptly tell Scott to "cease and desist.”
With respect to the “cease and desist” provision, the majority asserts that "Schenck recognized that a 'cease and desist’ limitation like the one imposed in this case was an effort 'to enhance [protestors'] speech rights and ... must be assessed in that light.' ” Maj. Op. at 12 (quoting Schenck, 117 S.Ct. at 870). In my view, the quoted passage of Schenck does not support the majority's result.
The Supreme Court made the quoted statement in the course of upholding a fixed buffer zone that contained an exception for two "sidewalk counselors” who could approach a person entering or exiting the clinic, provided they retreated upon request. See Schenck, 117 S.Ct. at 861 n. 3, 870. With respect to the "cease and desist” requirement, the Court stated, "[w]e doubt that the District Court’s reason for including that provision-'to protect the right of the people approaching and entering the facilities to be left alone'-accurately reflects our First Amendment jurisprudence in this area.” Id. at 870. The Court noted, however, that the district court would have been justified in barring all sidewalk counseling within the fixed buffer zone. See id. at 868 n. 11, 870. It was in view of an impermeable buffer zone’s reasonableness that the Court noted that "the entire exception for *291sidewalk counselors was an effort to enhance petitioners’ speech rights, and the 'cease and desist’ limitation must be assessed in that light." Id. at 870 (citations and internal quotations omitted). Thus, it was the "exception for sidewalk counselors," not the "cease and desist” provision, that Schenck recognized as an "effort to enhance petitioners’ speech rights."
In my view, the quoted passage of Schenck means only that an otherwise constitutional buffer zone does not become unconstitutional because it offers an exception for certain protestors who are subject to a dubious "cease and desist” limitation. That proposition is not relevant to this case, because the cease- and-desist provision is not a limitation on an exception to a valid buffer zone. In the majority opinion, the quoted passage seems to stand for the very different proposition that an otherwise dubious zone becomes constitutional if the zone applies only when a person requests that a protestor not approach. That assertion is at best unsupported by Schenck.


. The considerations about leafleting and speaking in a normal conversational tone may be less important in this case than they were in Schenck. This order enjoins only a single protestor who (1) has resorted to intimidation and obstruction of clinic patients and staff; (2) has not, as far as the record reveals, communicated through leafleting; and (3) seems to prefer to shout, rather than speaking in a normal conversational voice.


. If the district court considered appropriate to permit Scott to come closer to a client or escort to allow him to offer a leaflet, it could add a peninsula at a fixed location, extending Scott’s strip slightly into the prohibited space. At that point alone, the corridor from which the protestor is excluded would be reduced to a 4 or 5 foot width, so that he would have an opportunity at that spot to proffer a leaflet when the client passed at a somewhat closer range.


. I recognize that the parking lot presents a more complicated circumstance that may justify retention of the moving buffer zones. While the use of moving zones in the parking lot would still present difficulties for Scott, this is not necessarily inappropriate. Unlike a public sidewalk, a parking lot is not a "prototypical example of a traditional public forum.” Id. at 867. Furthermore, the injunction might be modified to state that Scott does not violate it if, while he is engaging in lawful communication with one person, he enters the buffer zone surrounding another person who he is making no effort to communicate with or obstruct. The Supreme Court has not stated that moving buffer zones are never permissible, see id., and subjecting Scott to their disadvantages only in the parking lot would not seriously undermine his opportunity for speech.
Alternatively, the court might approach the parking lot in a similar manner to my suggestion for the sidewalk — that is, by drawing lanes within which Scott must remain — or by excluding him from the parking lot altogether.